DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are pending. 
Applicant's election with traverse of group II claims 5-7 in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that the claimed method requires the provided induced sinoatrial bodies (iSABs) and the provided working-myocardium cardiomyocytes to be arranged in a spatially separated manner, while being in conductive communication with one another. The device of claim 12 recites "(a) a first region 1 suitable for accommodating induced sinoatrial bodies (iSABs) comprising pacemaker cells; (b) a second region 2 suitable for accommodating working-myocardium cardiomyocytes; (c) a third region 3 which is suitable for allowing a conduction from the first region 1 into the second region 2." (emphasis added). It should be appreciated that the first region 1 of claim 12 accommodates induced sinoatrial bodies (iSABs) such that the iSABs may be provided by, or provided on, the first region 1 consistent with feature (i) of claim 5. Furthermore, it should be appreciated that the second region 2 of claim 12 accommodates working-myocardium cardiomyocytes such that working-myocardium cardiomyocytes may be provided by, or provided on, the second region 2 consistent with feature (ii) of claim 5. Finally, due to provision of the region 3 of the claimed device, it should be appreciated that the region 3 allows conduction or conductive communication between the first region 1 and the second region 2 as recited in claim 5. Thus, the device of claim 12 makes possible the provision of iSABs (e.g., in the first region 1) and working-myocardium cardiomyocytes (e.g., in the second region 2) as required by the method of claim 5, and due to the provision in claim 12 of the third region 3 to allow conduction, the device of claim 12 enables conductive communication between iSABs and working-myocardium special technical features that make a contribution over the cited prior art (i.e., WIPO Publication No. 2015/091157 Al to David et al.). Notably, the discussion of the cited prior art presented on pages 4 and 5 of the Office Action refers only to iSABs and not to the other features (2) and (3) shared by claims 5 and 12. The Office Action has simply failed to establish that the cited prior art discloses, teaches, or suggests each and every one of the shared features (1) - (3). Accordingly, Applicant respectfully submits that, due to the shared special technical features between claims 5 and 12, claims 5-7 and 12-20 belong to the same general inventive concept. Restriction between claims 5-7 (i.e., Group II) and claims 12-20 (i.e., Group III) as required by the Office Action is therefore improper for at least that reason.
This is not found persuasive because the device of claim 12 for determining a cardiac conduction of a first region  suitable for accommodating induced sinoatrial bodies (iSABs) comprising pacemaker cells and a second region and a third region the technical feature by the method according to claim 5 linking the inventions is not novel and does not provide contribute over the prior art by WIPO Publication No. 2015/091157 Al to David et al for measuring reference substances, or the in vitro evaluation of drugs, and explicitly mentions drug screening.  As such unity of the invention is lacking and the inventions are deemed to be separate.
The requirement is still deemed proper and is therefore made FINAL.
Claim 1-4, 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2021.
.
Priority
This application is a U.S. National Phase of International PCT Application No. PCT/EP2017/080304 filed November 24, 2017, which claims the benefit of German Patent Application Serial No. 102016223423.4 filed November 25, 2016. As such the effectively filed date for the instant application is November 25, 2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 5-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by David (DE102013114671, 5/25/20215, IDS see PDF translation).
Claim interpretation:
With regard to claims 5-7 being drawn to (iii) “optionally” measuring the cardiac conduction; and (vi) “optionally” comparing the cardiac conduction measured according to (iii) and the cardiac conduction measured according to (v); indicates that it is not required and thus, (iii) not measuring the cardiac conduction; and (vi) not comparing the cardiac conduction measured according to (iii) and not the cardiac conduction measured according to (v) meets the limitation of the claims.
Thus, the claim 5 reads on a method for determining the effect of substances on cardiac conduction, comprising: 
(i) providing induced sinoatrial bodies (iSABs) comprising cardiac pacemaker cells; 
(ii) providing working-myocardium cardiomyocytes; 
(iii) administering a substance to be investigated;
(iv) measuring the cardiac conduction in the presence of the substance to be investigated according to (iii); the inducedU.S. Application No. 16/464,030 ASD05-10 sinoatrial bodies according to (i) and the working-myocardium cardiomyocytes according to (ii) being arranged in a spatially separated manner, but in conductive communication with one another.
Thus, the claim 6 reads on a method for identifying substances which have an effect on cardiac conduction, comprising: 
(i) providing induced sinoatrial bodies (iSABs) comprising pacemaker cells; 
(ii) providing working-myocardium cardiomyocytes; 
(iii) administering a substance to be investigated; 
(iv) measuring the cardiac conduction; 
the induced sinoatrial bodies according to (i) and the working-myocardium cardiomyocytes according to (ii) being arranged in a spatially separated manner, but in conductive communication with one another.
Thus, the claim 7 reads on the method as claimed in claim 5, comprising 

(vii) measuring the cardiac conduction.Response to Restriction Requirement U.S. Application No. 16/464,030 ASD05-10 Page 4 of 14
Regarding claims 5-6, David discloses a method for determining cardiac
conduction comprising:
 (i) providing induced sinoatrial bodies (iSABs) comprising cardiac pacemaker cells (paragraphs 4, 24, 30, 34 and 45; claims 1-8: pacemaker cells created by induction of stem cells by means of TBX transcription factor and a construct for the expression of an antibiotic-resistance gene controlled by an alpha-MHC(MYH6) promoter); 
(ii) providing working-myocardium cardiomyocytes (paragraphs 30 and 45; figure 4: cultured murine ventricle sections); 
(iii) administering a drug for drug screening in vitro;
(iv) measuring cardiac conduction in the presence of the drug;
measuring cardiac conduction (paragraphs 30, 45 and 46; figures 4E, F and G: measurement of the synchronicity of beat frequencies of iSABs and section regions; measurement of the coupling between iSABs and ventricle sections through transfer of Calcein Red from the iSABs into the cells of the sections and measurement of calcium transients) wherein the induced sinoatrial bodies as per (i) and the working-myocardium cardiomyocytes as per (ii) are arranged in a spatially separated manner, but in conductive communication with one another (paragraphs 30, 34, 45 and 46; figures 4F and G: iSABs and ventricle sections next to one another in co-culture are visible with contact regions. Loading of the iSABs with Calcein before the transfer to the sections confirmed the formation of syncytia between the iSABs and the ventricle cells. Functional coupling evident from the synchronized Ca2+ transients between iSABs and the myocardial cells of the section. Peaks of the Ca2+ transients highly synchronous with the spontaneous iSAB activity and detectable within a radius of -200 μm).
Regarding claim 7, David discloses a method for determining cardiac
conduction comprising:
 (i) providing induced sinoatrial bodies (iSABs) comprising cardiac pacemaker cells (paragraphs 4, 24, 30, 34 and 45; claims 1-8: pacemaker cells created by induction of stem cells by means of TBX transcription factor and a construct for the expression of an antibiotic-resistance gene controlled by an alpha-MHC(MYH6) promoter); 
(ii) providing working-myocardium cardiomyocytes (paragraphs 30 and 45; figure 4: cultured murine ventricle sections); 
(iii) administering a drug for drug screening in vitro;
(iv) measuring cardiac conduction in the presence of the drug;
measuring cardiac conduction (paragraphs 30, 45 and 46; figures 4E, F and G: measurement of the synchronicity of beat frequencies of iSABs and section regions; measurement of the coupling between iSABs and ventricle sections through transfer of Calcein Red from the iSABs into the cells of the sections and measurement of calcium transients) wherein the induced sinoatrial bodies as per (i) and the working-myocardium cardiomyocytes as per (ii) are arranged in a spatially separated manner, but in conductive communication with one another (paragraphs 30, 34, 45 and 46; figures 4F and G: iSABs and ventricle sections next to one another in co-culture are visible with contact regions. Loading of the iSABs with Calcein before the transfer to the sections confirmed the formation of syncytia between the iSABs and the ventricle cells. Functional coupling evident from the synchronized Ca2+ transients between iSABs and the myocardial cells of the section. Peaks of the Ca2+ transients highly synchronous with the spontaneous iSAB activity and detectable within a radius of -200 μm)
(v) washing the drug for screening [0049-0052]; and
(vi) measuring cardiac conduction in the presence of the drug [0049-0052].
Regarding the clause, the induced sinoatrial bodies according to (i) and the working-myocardium cardiomyocytes according to (ii) being arranged in a spatially separated manner, but in conductive communication with one another it should be noted that these limitations are intended results. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 
Thus, Davis anticipates the invention. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632